Title: From Thomas Jefferson to Benjamin Vaughan, 31 March 1801
From: Jefferson, Thomas
To: Vaughan, Benjamin



Dear Sir
Washington Mar. 31. 1801.

Your favor of the 15th. is put into my hand, just as I am mounting my horse for Monticello, where I shall be about three weeks making some domestic arrangements for my final settlement here. I stop to thank you for your kind congratulations & still more for your judicious observations on the circumstances of my position. one counsel will be very difficult, to draw the veil of confidence over a consciousness that it ought not to exist. your frequent letters will make me very happy, & lay me under the greater obligation as I foresee that private correspondence will be to me practicable in but a small degree. still it would be calamitous were that to deprive me of the information & counsel of the wise & good. accept assurances of my sincere esteem, & high consideration & respect.

Th: Jefferson

